DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Response to Amendment
Claims 1-3, 5-8, 17-19 are pending. Claims 1 and 7 amended.
Claim 4 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 7, 17-19  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “polymer used is selected from the group consisting of biopolymer extracted directly from a biomass, a synthesized biopolymer from monomers […] , a biopolymer directly produced […] and derivatives thereof.” However, page 8 line 15-29 of the written description describes these to be alternatives of each other since they are connected by using the word “or”. There is no disclosure of all the components to be utilized in a singular embodiment.  Further correction and or clarification is required.
Claims 17 recites “biopolymer extracted directly from […] the group consisting of polysaccharides, proteins, and lipid” which implies the group must have all the components. However, page 8  recites “ directly from biomass (such as polysaccharides, proteins or lipids)” , as shown the specification presents these component as alternatives using the word “or”. There is no disclosure of all the components to be utilized in a singular embodiment. Further correction and or clarification is required.
Claim 18, and 19 uses the same terminology, and writing technique as claim 17 and therefore is rejected for the same reasons explained above in claim 17. Further correction and or clarification is required.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 7, 17-19   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is led to be indefinite because it recites, “polymer used is selected from the group consisting of biopolymer extracted directly from a biomass, a synthesized biopolymer from monomers […], a biopolymer directly produced […] and derivatives thereof.” It is not clear if they are alternatives of each other or the group must have all the components i.e. biomass, a synthesized biopolymer from monomers […] , a biopolymer directly produced […] and derivatives thereof.” The written specification appears to discloses these components as alternatives of each other and for the purpose of examination it will be assumed as such. Further correction and or clarification is required.
Similar to claim 7, claims 17-19 recites “ selected from a group consisting of […]” It is not clear if the components need to considered together or if they are alternatives of each other. The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 7 recites the limitation "the group" in line 2.  However, no group is introduced previously and therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 17-19 recites the limitation "the group" in line 2. However, no group is introduced previously and therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the group" in line 3. However, no group is introduced previously and therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood.
	Regarding Claim 1: Orgeldinger discloses a cardboard packaging (10) for the active packaging of fresh fruits and vegetables (page 1, paragraph [0001-0002]), and except characterized in that the cardboard has, on at least one of the inner faces of the packaging, an antimicrobial active coating comprising a polymeric aqueous dispersion and cyclodextrins forming inclusion complexes with essential oils or components of essential oils.
β-cyclodextrin including […] essential oils) on at least one of the inner faces of the packaging (page 4, paragraphs [0037] & [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardboard packaging of Orgeldinger with the antimicrobial active coating as taught by Wood. The motivation for doing so would be for improved plant maturation and degradation prevention that would reduce significant spoilage of fruits and vegetables before these critical products can reach the consumer (Wood page 1, paragraph [0001]).
	Although neither Orgeldiner nor Wood explicitly discloses or suggests that the composition is a polymeric aqueous solution, based upon Applicant's written description, the aqueous solution is considered a product-by-process limitation. The claimed invention is directed toward a finished package (i.e. a dried/applied coating), not the process by which it is applied. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process In re Thorpe, 777 F.2d 695, 227 USPQ 964 966 (Fed. Cir. 1985)(MPEP 2113 I).

Regarding Claim 2: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and characterised in that the essential oils used are pure essential oils derived from plants, wherein the pure (Specification, page 6, lines 3-24), in particular lines 16-20 on page 6 of the specification, Wood meets the limitations of the limitation as claimed (Wood, page 5-6, paragraph [0052]). It was well known within the art that essential oils are extracted from flowers, seeds, fruits and the like. Additionally, Applicant's specification (page 6, lines 6-9) cites examples of essential oils of items such as rosemary, thyme, and oregano, which are also listed by Wood (page 5, paragraph [0052]).

Regarding Claim 3: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and characterized in that the components of essential oils are selected from the group consisting of terpenes, terpenoids, aromatic compounds, aliphatic compounds, mixtures thereof, and mixtures thereof with a mixture of said pure essential oils (page 5, paragraph [0052). Although Orgeldinger-Wood fails to explicitly state that the components of essential oils are selected from those that are terpenes or terpenoids, or aromatic aliphatic compounds, or a mixture thereof, or a mixture thereof with a mixture of said pure essential oils, Orgeldinger-Wood discloses that the compound may include geraniol, limonene, linalool, and alpha-pinene (pages 5-6, paragraph [0052]),which are well known to one of ordinary skill in the art as terpenes

Regarding Claim 7: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and wherein the polymer used is selected from the group consisting of a biopolymer extracted directly from biomass (Wood, paragraph [0078], “In some embodiments, the substrate is a container. Suitable substrates include cellulosic and other natural and synthetic biomass-based substrates”), a synthesized 1 ) 

Regarding Claim 18: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 7 above, wherein the synthesized biopolymer from monomers obtained from biological material is selected from the group consisting of polylactic acid and other polyesters (Para 78; Wood incorporates Polylactic acid which is a monomer derived from renewable, organic source such as corn starch1).

With regards to claim 17 and 19, both claims depend from claim 7. Claim 7 requires that the polymer used is "selected from the group consisting of a biopolymer extracted directly from monomers obtained from biomass, a synthesized biopolymer from monomers obtained from biological material, or a biopolymer directly produced by microorganisms, and derivatives thereof," meaning that the polymer must be extracted from one of the listed options, not all of them. Since wood discloses the limitation of claim 18 which is an alternative to claim 17, and 19, the Prior art of Wood is considered to have met the scope of the limitation. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Daniels et al (US 2005/0014013 A1), hereafter, Daniels.
Regarding Claim 5: Orgeldinger-Wood teaches the cardboard packaging as applied to claim 1 above, and except characterised in that the polymer of the polymeric aqueous dispersion is anionic.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric compound of Orgeldinger-Wood with the anionic surfactant as taught by Daniels. The motivation for doing so would be to stabilize the polymer (Daniels, page 3, paragraph [0032]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Fuller et al (5,539,035 A1), hereafter, Fuller.
Regarding Claim 6: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and except wherein the polymer used is an acrylic copolymer.
Fuller teaches a polymeric compound that is an acrylic copolymer (column 3, lines 8-14). It was well known within the art that ethylene-vinyl acetate and ethylene-methyl acrylate copolymers are types of acrylic copolymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer compound of Orgeldinger-Wood with the acrylic copolymer. The motivation for doing so would be to improve the physical properties of the coating such as the mechanical toughness and grease and water resistance (Fuller, column 3, lines 29-31).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger(US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Slaughter et al (US 2004/0031716 A1), hereafter, Slaughter.

Regarding Claim 8: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and except characterised in that it further comprises:
a honeycombed shaped cavity of plastic, paper or pressed cardboard for placing fruits or units of vegetables to be packed having an antimicrobial agent and/or an ethylene-adsorbent substance, and/or
a sheet of paper or plastic material for wrapping partially or completely the units of packed fruit and vegetables having an antimicrobial agent and/or ethylene-adsorbent substance.
Slaughter teaches a packaging system with shaped cavity of plastic, paper or pressed cardboard for placing fruits or units of vegetables (Slaughter, page 1, paragraph [0009]). Although Slaughter fails to explicitly teach a honeycombed shaped cavity, Slaughter does teach that the cavities can comprise different shapes (page 1, paragraph [0007]), and a change in shape is an obvious matter of design choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed container was significant (MPEP 2144.04 IV B). Additionally, the change in shape would not result in the claimed matter being patentably distinguishable from the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging system of Orgeldinger-Wood with the shaped cavity as taught by Slaughter. The motivation for doing so would be to prevent or limit damage to produce as a result of resting against another item of produce, against the container or against neighboring hard surfaces. Additionally, vibration and jarring or puncture during transport and handling exacerbate damage at the produce's pressure points (page 1, paragraph 0003]).
Although Slaughter fails to explicitly teach a honeycombed shaped cavity having an antimicrobial agent, Slaughter does teach that the cavity material can include a variety of beneficial 
Response to Arguments
With regards to the argument that Wood requires the inclusion of an olefinic inhibitor to that the Examiner respectfully disagrees. Paragraph 28 recites “In some embodiments, the complexed compound is an olefinic inhibitor compound” which implies that olefinic inhibitor is not required as argued by the applicant. Further evidence can be found in para 52 wherein Wood discloses “In other embodiments, the complexed compound is an antimicrobial compound. Examples of antimicrobial compounds usefully complexed with cyclodextrin, most commonly but not exclusively β-cyclodextrin, include […] essential oils ”. Wood already discloses the use of β-cyclodextrin with essential oils.
Furthermore, the argument that “α-cyclodestrin was used instead of β-cyclodextrin or γ-cyclodestrin” is not persuasive. The reason α-cyclodestrin was used is because in that embodiment petroleum was used and α-cyclodestrin is known for “readily accepting the petrolatum” (Para 195). However, Wood discloses “Suitable cyclodextrin compounds include compounds derived from cyclodextrins containing from six to twelve glucose units, including without limitation alpha-cyclodextrins (6 glucose units arranged in a ring), beta-cyclodextrins (7 glucose units arranged in a ring), and gamma-cyclodextrins (8 glucose units arranged in a ring).” and in an embodiment without olefinic inhibitor as disclosed in Para 52, β-cyclodextrin appears to be a common choice when used with antimicrobial compound such as essential oil.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the prior art as cited discloses such combination and therefore is reasonably expected to perform the same. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                                                                                                                                                                                         


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.sciencedirect.com/science/article/pii/B9780128092613000036 
        “PLA is biodegradable, biocompatible, and renewable thermoplastic polyester which is mainly derived from corn starch. The monomer lactic acid (LA) of PLA is derived from natural sources. LA is produced using bacterial fermentation of corn, sugarcane, potatoes, and other biomass.”